Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This office action is responsive to claims filed in on 05/27/2020.
Claims 1-20 are been examined in this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the claim recites in part “a movable member provided in one of the tool body” in line 15 and “the other of the tool body” in line 17, which renders the claim indefinite because it is unclear as to what the applicant is referring to as “one of the tool body” and “the other of the tool body” (emphasis added). The applicant in line 6, only introduces "a tool body", therefore it is unclear whether the applicant is the tool body” for purposes of proper antecedent basis and consistency.
Regarding Claims 2-20 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as they depend directly or indirectly from the claim above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 5, 7-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nitsche et al. (US 20150158170 A1) in view of TAKEUCHI et al. (US 20170106518 A1).
Regarding claim 1, Nitsche discloses an impact tool (Fig. 1) configured to perform a processing operation on a workpiece by linearly driving a tool accessory (76a), the impact tool (10a) comprising: 
a motor (54a, Fig. 1); 
a driving mechanism (12a and/or 14a) configured to linearly drive the tool accessory (76a) along a driving axis by power of the motor (54a), the driving axis defining a front-rear direction of the impact tool (Fig.1); 
a tool body (84a) that houses the motor (54a) and the driving mechanism (12a and/or 14a); 
a connected part (See annotated Fig. 1 below) connected to the tool body (84a) so as to be movable at least in the front-rear direction relative to the tool body (84a), the connected part including a grip part (86a) to be held by a user [0036]; 

    PNG
    media_image1.png
    496
    802
    media_image1.png
    Greyscale

a detecting mechanism (32a/32g and/or 16a/16g) configured to detect pressing of the tool accessory against the workpiece [0036]-[0037]; and 
a control part (66a) configured to control driving of the motor based on a detection result of the detecting mechanism [0036], wherein: 
the detecting mechanism (32a, 42g and/or 16a) includes: 
a movable member (32g) provided in one of the tool body (84a) and the elastically-connected part (86a), the movable member (32g) being configured to be moved by relative movement of the other of the tool body (84a) and the elastically-connected part in the front-rear direction (Note; the movable member is made of an elastomer and attached to the tool housing therefore, it moves as the tool vibrates or during percussion movements of the tool); and 

However Nitsche is silent regarding the connected part to be elastically-connected part and elastically connected to the tool body.
TAKEUCHI in a related invention teaches that it is old and well known to provide an elastically connecting part (185 and 107) that is elastically connected to a tool body (Fig. 1) ([0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connecting part of Nitsche to have an elastic connecting part connecting the housing to a grip part as taught by TAKEUCHI In order to dampen the vibration of the tool.
Nitsche in view of TAKEUCHI further discloses:
Regarding claim 2, wherein the detecting mechanism (32g of Nitsche) is configured as one assembly including the movable member and the detector (Fig. 13, [0016] of Nitsche).
Regarding claim 3, wherein the detector (42g of Nitsche) is configured to detect the movement of the movable member (32g of Nitsche) in a non-contact manner [0050].
Regarding claim 5, wherein the movable member and the detector are provided in the tool body (Fig. 13, [0050] of Nitsche).
Regarding claim 7, wherein the tool body (84a of Nitsche) and the elastically-connected part (107 of kramp) are elastically connected to each other so as to be slidable (via 185) in the front-rear direction (Fig. 1 of TAKEUCHI).
Regarding claim 8, wherein: the grip part (86a of Nitsche) extends in an up-down direction and generally orthogonally to the driving axis (fig. 1 of Nitsche), the tool body and the elastically-connected part are configured to be slidable in an upper sliding part (185 of TAKEUCHI) and a lower sliding part (186 of TAKEUCHI), the upper sliding part and the lower sliding part being arranged apart from each other in the up-down direction (Fig. 1 of TAKEUCHI), and the detecting mechanism (32g of Nitsche) is provided in a vicinity of one of the upper sliding part and the lower sliding part (32g of Nitsche as modified by TAKEUCHI), the one of the upper sliding part and the lower sliding part being closer to the driving axis (Fig. 1 of TAKEUCHI).
Regarding claim 19, wherein: in a case where pressing of the tool accessory is not detected by the detector ((42g and/or 42a of Nitsche), the control part (66a of Nitsche) drives the motor (54a of Nitsche) at a rotation speed not exceeding a specified rotation speed ([0005]-[0006] of Nitsche), and in a case where pressing of the tool accessory (76a) is detected by the detector ((42g and/or 42a of Nitsche), the control part (66a of Nitsche) is allowed to drive the motor at a rotation speed exceeding the specified rotation speed ([0036] of Nitsche).

Allowable Subject Matter
Claims 4, 6, 9, 10-18 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E IGBOKWE whose telephone number is (571)272-1124.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS E IGBOKWE/Examiner, Art Unit 3731
/ANDREW M TECCO/           Primary Examiner, Art Unit 3731